           Case 2:19-cv-05054-SPL Document 21 Filed 12/27/19 Page 1 of 2



 1   James Vlahakis (Illinois St. Bar No. 6230459)
     SULAIMAN LAW GROUP, LTD.
 2   2500 South Highland Avenue, Suite 200
 3   Lombard, Illinois 60148
     Telephone: (630) 581-5456
 4   Email: jvlahakis@sulaimanlaw.com
     Attorney for Plaintiff (pro hac vice)
 5

 6
                                  UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
      Nick Fisher, individually and on behalf of     Case No. 2:19-cv-05054-SPL
 9    a nationwide class of similarly situated
      individuals,                                   NOTICE OF VOLUNTARY DISMISSAL
10                                                   WITH PREJUDICE
            Plaintiff,
11
      v.
12
      Porch.com, Inc.; German Roofing, LLC;
13    John Doe Telemarketing Defendants; and
      John Doe Home Improvement Defendants,
14
                          Defendants.
15

16          NOW COMES Nick Fisher (“Plaintiff”), by and through his undersigned counsel, and in
17
     support of his Notice of Voluntary Dismissal With Prejudice, states as follows:
18
            Plaintiff, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
19
     hereby gives notice that this civil action is voluntarily dismissed with prejudice against the two
20

21   Defendants that have appeared through counsel, Defendant Porch.com, Inc. and Defendant German

22   Roofing, LLC (the “Defendants”). This notice of voluntary dismissal is being filed with the Court

23   before service of either an answer or a motion for summary judgment by the Defendants.
24   Dated: December 27, 2019                      Respectfully submitted,
25
                                                   By: /s/ James C. Vlahakis
26                                                 James C. Vlahakis, Esq.
                                                   SULAIMAN LAW GROUP, LTD
27                                                 2500 S. Highland Avenue, Suite 200
                                                   Lombard, Illinois 60148
28
                                                        1
        Case 2:19-cv-05054-SPL Document 21 Filed 12/27/19 Page 2 of 2



 1                                               Telephone: (630) 575-8181
                                                 Facsimile: (630) 575-8188
 2                                               Email: jvlahakis@sulaimanlaw.com
 3

 4

 5

 6

 7

 8

 9

10

11

12

13                                   CERTIFICATE OF SERVICE
14           The undersigned, attorney for Plaintiff, certifies that on December 27, 2019, he caused a
     copy of the foregoing NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE to be
15   electronically filed with the Clerk of Court using the CM/ECF system, which will be sent to all
     attorneys of record.
16

17

18
                                                                        /s/ James C. Vlahakis
19                                                                      James C. Vlahakis, Esq.

20

21

22

23

24

25

26

27

28
                                                     2
